Case: 08-41074     Document: 00511085463          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-41074
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

STEVE ALLEN LOPEZ, also known as Wildman,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:05-CR-346-2


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Steve Allen Lopez has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Lopez has filed a response. The record is insufficiently
developed to allow consideration at this time of Lopez’s claims of ineffective
assistance of counsel; such claims generally “cannot be resolved on direct appeal
when [they have] not been raised before the district court since no opportunity
existed to develop the record on the merits of the allegations.” United States v.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-41074   Document: 00511085463 Page: 2        Date Filed: 04/20/2010
                                No. 08-41074

Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). Similarly, the record is insufficiently developed to permit
consideration of Lopez’s claim that his guilty plea was made under coercion and
duress. See United States v. Corbett, 742 F.2d 173, 176-78 (5th Cir. 1984). He
may urge such a claim in a motion pursuant to 28 U.S.C. § 2255. See id. at 178
n.11. Our independent review of the record, counsel’s brief, and Lopez’s response
discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2